Title: From George Washington to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 17 July 1783
From: Washington, George
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                        
                             17 July 1783
                        
                        You will proceed with and attend the Major Genl Baron Steuben on a Tour he is making into Canada—and pursue
                            such Instructions as you shall from Time to Time receive from him for the Execution of your Duty—Given at Head Quarters in
                            Newburgh this 17th of July 1783.

                    